39 F.3d 1184
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jerry LEWIS, Appellant,v.U.S. DRUG ENFORCEMENT ADMINISTRATION, Appellee.
No. 94-1691EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  Oct. 7, 1994.Filed:  Oct. 27, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Jerry Lewis appeals the district court's order dismissing Lewis's action to recover seized property for failure to prosecute.  Having carefully reviewed the record and Lewis's brief, we conclude the district court correctly dismissed the case.  We affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.